DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 are objected to because of the following informalities: new Claims 17 and 18 recite “fiber” in the singular but since Claims 13 and 14 recite “fibers” in plural, Claims 17 and 18 should follow suit and also recite “fibers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (USPA 2011/0027412), made of record by Applicant.
Regarding amended Claims 1, 2, 4, 5, 7-9, 12, 13, and new Claims 16 and 17,  Spence teaches a reduced sugar wafer composition and a baked wafer, as Spence teaches a composition which may be made into various forms made into a dough during processing, produced by conventional baking methods, where the form could be a wafer, and where conventional baking methods include skillets, ovens, etc. (Paragraph 23). Spence teaches the composition comprises flour such as wheat flour in an amount 
Regarding new Claims 16 and 17 in particular, as set forth above Spence teaches inulin and resistant dextrin as suitable non-gelling dietary fibers and also teaches a composition which is administered to a mammal to promote gastrointestinal health and/or cardiovascular health, where such a composition is in the form of a wafer, and further specifies in Claim 33 of the Spence publication where the non-gelling dietary fiber is inulin.  Therefore, although Spence teaches a long list of suitable non-gelling dietary fibers including inulin, Spence also teaches a specific embodiment (Example 3) of a wafer comprising inulin and also recites in Claim 33 where the non-gelling dietary fiber is inulin. Lastly as set forth above, Spence teaches that inulin serves a double benefit of being a probiotic and a non-gelling dietary fiber, and is included in the disclosed method of improving gastrointestinal health and/or cardiovascular health, therefore providing further motivation to include inulin in the disclosed amount in a wafer composition. Applicant’s specification discloses that inulin and resistant dextrin are 
In addition, since Spence teaches a maximum of 20% by weight of sweeteners including sucrose, Spence is seen to teach the claimed limitations of the total amount of mono and disaccharides is 10-25% and 13-21% and 12-20% by weight. Since Spence teaches the sweeteners may include monosaccharides such as sucrose and other sugars (Paragraphs 51-52), and does not specifically require any high intensity sweeteners or polyols, Spence is seen to meet the limitation of Claim 7. Spence teaches emulsifiers in an amount of about 0.01% to about 10% by weight (Paragraphs 53-54). Therefore, since Spence teaches amounts of the claimed components overlapping with the claimed ranges and also teaches the composition can be used to make baked wafers, Applicant’s claims would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Regarding the limitations of the baked wafer in Claim 13, Spence teaches the final moisture content of the baked wafer is about 0% to less than about 4.5% by weight of the finished baked product (Paragraph 49). Therefore, Spence meets the amount of water content in the baked wafer. Regarding the limitation of the water content after storage in a similar range, since Spence teaches a substantially similar composition comprising comparable water 
Regarding amended Claim 3, Spence teaches optional ingredients including milk products, and teaches examples of milk products include milk, and teaches suitable amounts of these optional ingredients range from about 0.5% to about 35% by weight of the composition (Paragraphs 44-46 and 59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included milk in an amount within the claimed range, in light of the teachings of Spence.

Claims 6, 10, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (USPA 2011/0027412) in view of Huang (WO 02/39820), both made of record by Applicant.
Regarding amended Claims 6, 10, 11, 14, and new Claim 18, Spence is relied upon as above in the rejection of Claim 1.
Regarding amended Claim 6, Spence teaches flavorings and optional components that can be added to the composition, in amounts in the range of about 0.01% to about 50% by weight (Paragraphs 44-46), but does not specifically teach sodium chloride in an amount in the range of 0.1-1% by weight. 
Huang teaches dough and batter compositions used to form baked goods including wafers (Page 1, lines 12-20), wherein the compositions include many of the same components as taught by Spence, namely, flour, sucrose in minor amounts, 
Regarding amended Claims 10-11, Spence is taken as cited above and teaches water content in the dough composition and teaches that water may be added to the composition as a processing aid to facilitate dough formation (Paragraph 49). However, Spence teaches less than the claimed range of 35-45% by weight water.
However, Huang teaches dough or batter compositions that have the above disclosed ingredients and in relation to the water content of the composition, Huang teaches that the water in the dough or batter hydrates the solid ingredients and provides structure and texture to the product, and teaches that if too much water is used, the dough or batter may be too thin to properly process and that too much water may require an extended baking time to provide the baked good. Huang also teaches that, conversely, too little water can provide the dough or batter that is too thick, in which ingredients are not completely hydrated (Page 7, lines 10-22). Huang teaches, like Spence, that once the baked good is cooked, the moisture content is no greater than about 5% (Page 7). Huang teaches a water content of about 41% in the exemplary composition, where the weight % water in the baked product is 2% (Page 9). Therefore, it is understood from the teachings of the prior art that wafer compositions can be 
Therefore, it is submitted that it would have been well within the skill of one of ordinary sill in the art to have adjusted the water content depending on the preparation of a dough or batter, and to have used an optimal amount of water to ensure proper hydration of solid ingredients and most efficient processing of the composition into a baked wafer composition. Regarding Claim 11 and the claimed viscosity range, it is submitted that since Spence in view of Huang render obvious the claimed water content, the resulting batter composition would have a viscosity within the claimed range. This determination is particularly in the light of the fact that Spence in view of Huang in combination teach comparable amounts of the other components of flour, sucrose, oil/fat, fiber.
Regarding amended Claim 14, Spence in view of Huang are taken as cited above and teach or render obvious the method of manufacturing a sugar reduced wafer comprising the steps of providing a composition as claimed, in light of the rejection of Claim 1 above, adding the composition onto baking plates, as Spence in view of Huang teach rolling out the dough onto a baking tray, which is seen to meet the limitation of a baking plate, to a thickness of approximately 6 mm, cutting into desired shapes and baking in an oven at 220°C for 10-12 minutes and allowing to cool (Spence, Paragraphs 80-88). Spence does not specifically teach baking for 50-75 seconds and then shaping the wafer thus obtained, before it becomes rigid. However, Huang teaches a method comprising the steps of providing a composition, baking the batter on a hot wafer iron 
Regarding new Claim 18, Spence in view of Huang are taken as cited above in the rejection of amended Claim 14 and are taken as cited above in the rejection of new Claims 16 and 17 above for the teachings and obviousness of the claimed methods and for the teaching or obviousness of the limitation of new Claim 18, wherein at least 60% of the non-digestible fiber is non-digestible oligosaccharides.

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive for the following reasons and are also moot in light of the new rejection set forth for new Claims 16-18. The Examiner’s obviousness rejection of the composition of Claim 1 is maintained in light of the ranges of the claimed components taught by Spence. In addition, the following points are noted. The MPEP . 
Regarding the obviousness of using inulin as the non-digestible fiber, the following points are noted. Applicant states, when discussing the claimed non-digestible fibers of inulin and resistant dextrin that are taught as being suitable by Spence, that 
Applicant also argues that Spence teaches using inulin or resistant starch as the non-digestible fiber in the wafer composition among a list of many other fibers and therefore such a disclosure is not sufficient motivation to choose inulin to be the non-digestible fiber. The Examiner addressed this argument in the context of rejecting new Claims 16-18 but the important points will be repeated here. As set forth above Spence teaches inulin and resistant dextrin as suitable non-gelling dietary fibers and also teaches a composition which is administered to a mammal to promote gastrointestinal health and/or cardiovascular health, where such a composition is in the form of a wafer, and further specifies in Claim 33 of the Spence publication where the non-gelling dietary fiber is inulin.  Therefore, although Spence teaches a long list of suitable non-gelling dietary fibers including inulin, Spence also teaches a specific embodiment (Example 3) of a wafer comprising inulin, where such a composition is effective in promoting gastrointestinal and/or cardiovascular health, and also recites in Claim 32 a composition for promoting gastrointestinal and/or cardiovascular health where the non-gelling dietary fiber is inulin, as recited in Claim 33. Lastly as set forth above, Spence teaches that inulin serves a double benefit of being a probiotic and a non-gelling dietary fiber, and is included in the disclosed method of improving gastrointestinal health and/or 
In addition, it is noted that, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 IV. In the instant case, the prior art teaches and motivates the use of inulin in the claimed amount in a wafer composition to improve health and therefore its use in a wafer composition would have been obvious to one of ordinary skill in the art at the time that the invention was made. Therefore, the office action is made final at this time and deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        12/12/2021